Title: To John Adams from Matthew Ridley, 20 September 1782
From: Ridley, Matthew
To: Adams, John



Paris Sept: 20h: 1782
Sir

I doubt not you have e’er this thought me slow in keeping the promise I made of writing to you. I have had many Reasons for defering it; but amongst others the desire of writing you with some certainty of the Tempers of People here. I have had one very serious Conversation with, J. He appears to me very desirous of seeing you—were it only for a few Hours—he says he has some Things to consult you upon that he cannot put to Paper. He dare not trust them even with Cypher—They relate to opinions of I suppose both Men and Things and which he says must only be talkd of, not written. I proposed his taking a Trip to Bruxelles to meet you there, that I had a chaise at his service and would if he thought proper go with him. This he said he could not do without advising F. and V. The latter would certainly know where he was gone—he would be asking F. F. would not be able to tell him. And suspicions would immediately arise that seperate treaties or some Clandestine Work was going forward. He said he saw one inconvenience that might arise from your coming here—that of giving rise to speculations with respect to Peace. Still he wishd he could see you. I know you are much engaged; but if you cannot meet could not this difficulty about meeting be in some measure obviated thro’ a mediate Person? Our Friend at Bruxelles would I am sure think nothing of a Trip to you both to be useful. My dear Sir, the present Moments are ticklish. It is with great Pleasure I find Mr. J—— firm. I wish however he was supported. Reneval is gone to England—not for any Good I believe. As a Negotiator he is not equal to it. To speak the words of another a mere repeating Machine very fit. I cannot for my part see what occasion France has to send any person to England. The English have come here for Peace to send there is rather relinquishing their superiority. I have an opinion V. is suspicious of too great an Intimacy with the English Commissioners here: and Indeed I have some Reason for thinking so. The departure of R was very private and sudden and entirely unknown to our Folks. There was a moment I beleive that the prospects of Peace were flattering. I do not think they remain so—on the contrary I beleive very little if any progress is made. If Gibraltar is taken it may make some difference: but between you and me I neither expect or wish it. I am firmly perswaded that every advantage gained to the S——ds will only tend to new demands from them and consequently more embarrass the business of Peace. I wish sincerely you knew all that is passing here.
I have enquired about the blank Commission you mentioned and am informed though not filled up it is promised. Application was made I beleive by Letter to Mr. J—— before he came here and personal application has been made since. Under such circumstances I am not surprized a promise was extorted W. T. F is the person.
Our Account with the French Court is adjusted. The King has given up all Interest due to this time and has taken all the Expences of the negotiation of the Dutch Loan on himself. All Gifts are de­ducted from the amount and one Obligation given for the whole remainder to be paid by Installments in twelve Years—the first payment to commence in three Years after the making a Peace. The Debt is much less considerable than I expected; about twenty Eight millions of Livres including the Loan from Holland.
The Marquis de La Fayette is still here. I do not beleive he intends out. Genl. du Portail and Colo. Guvyon have been waiting untill this time to go with him but the former told me the other day he should go out next Month whether the Marquis went or not and that indeed he had no expectation he would go. The Marquis also told me he was surprized he had not heard from you lately—He loves news and I have no doubt would be very glad to know what you are about. However a Line there now and then is not amiss. He has been very kind to Mr B. respecting the stores at Brest in endeavouring to procure for him the Assistance of Government in getting them away. Mr. B. set off for that place last night.
Os and Fitz are both here. Mr. Vaughan is returned to England. Mr L. is also going there on his way to America—Indeed I imagine he may be there before this. It is I find a Step not much approved of here. I wish it does not give rise to injurious Comments.
We have nothing new from America. The present Conversation is entirely engrossd about Gibraltar. The French and Spanish Fleets are sailed from Cadiz for Algeziras. I am told by those who know the situation this position will not prevent the English throwing in supplies it being more than cannon shot distance and as the combined fleet must lay at Anchor the English may run in and do their business without much danger.
We seem convinced here Vaudreuel is on our Coast—if he is we may expect some Arrivals soon. Should there be any news you shall have it. With kind Wishes I have the honor to be: respectfully sir Yr. &c.

You know my address. Can you send a Cyhr for Mr. J——?
It is necessary to observe to you that as Reneval went off Secretly no Body here seems to know of it—you will therefore take no notice about it.

